Cook, J.,
delivered the opinion of the court.
The bond executed by Mrs. Cammack to prevent the confirmation of the sale of the land, if- not conditioned according to section 650 of the Code, 1906, was treated by the court in its decree as a statutory bond. After the decree approving the bond, section 1022, Code 1906, cures all defects, and all parties to the bond are—
“liable to judgment or decree on such bond or undertaking as if it were payable and conditioned in all respects as prescribed by law.”
The expenditures made by appellant for the purpose of making good his bid were such as he would naturally incur without reference to any representations of appellee. Presumably his bid was made in good faith, and it would seem that prudence demanded that he should have the title to the land examined, either before or after confirmation, and that he make financial arrangements to pay for the land. The. trading of a buggy horse for a mule is rather remote in any event.
Putting to one side these considerations, the chancellor was not called upon to adjudicate damages in this sort of proceeding.

Affirmed.